DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. 9,955,257).
Regarding claim 1, Zhu et al. (hereinafter, Ref~257) discloses (please see Figures 1-5 and related text for details) a class-D amplifier, comprising: 
a loop filter (1 of Fig. 4), a control signal generator (4 of Fig. 4), a first power driver (5 of Fig. 4), and a first feedback circuit (R3/R4 of Fig. 4), configured to establish a first loop for signal amplification (please note: power amplifier 5 would be enable by EN1) as expected as seen/expected from Figs. 3&5; 
a settling circuit (please note: 6/R7/R8 of Fig. 4 can be read as the claimed circuit OR at least it is functionally equivalent to it), configured to be combined with the loop filer and the control signal generator to establish a second loop to settle the loop filter and the control signal generator before the first loop is enabled as seen/expected; and 
meeting claim 1.  
Regarding claim 2, Ref~257 discloses the class-D amplifier as claimed in claim 1, wherein: the pre-charging circuit pre-charges the positive output terminal and the negative output terminal of the first power driver to a common voltage (e.g., battery voltage, regulated/supply voltage or the like) as seen/expected, meeting claim 2.  
Regarding claim 3, Ref~257 discloses the class-D amplifier as claimed in claim 2, wherein: the second loop is disabled when the first loop is enabled as expected from Figs. 3&5. Specifically Ref~257 teaches the auxiliary PA 2 is used for establish a stable control loop when the system is powered on, during which the auxiliary feedback circuit 9 is active and the PA 5 is disable as described in col. 5, line 38+, meeting claim 3.  

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.



/HIEU P NGUYEN/Primary Examiner, Art Unit 2843